UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number 1-10799 ADDvantage Technologies Group, Inc. (Exact name of registrant as specified in its charter) OKLAHOMA 73-1351610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1221 E. Houston Broken Arrow, Oklahoma 74012 (Address of principal executive office) (918) 251-9121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Shares outstanding of the issuer's $.01 par value common stock as of April 30, 2014 were ADDVANTAGE TECHNOLOGIES GROUP, INC. Form 10-Q For the Period Ended March 31, 2014 PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Condensed Balance Sheets (unaudited) 2 March 31, 2014 and September 30, 2013 Consolidated Condensed Statements of Operations (unaudited) 4 Three and Six Months Ended March 31, 2014 and 2013 Consolidated Condensed Statements of Cash Flows (unaudited) 5 Six Months Ended March 31, 2014 and 2013 Notes to Unaudited Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 4. Controls and Procedures. 22 PART II.OTHER INFORMATION Item 6. Exhibits. 23 SIGNATURES 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) March 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $200,000 and $300,000, respectively Income tax refund receivable Inventories, net of allowance for excess and obsolete inventory of $2,050,000 and $1,600,000, respectively Prepaid expenses Deferred income taxes Other current assets − Current assets of discontinued operations held for sale Total current assets Property and equipment, at cost: Land and buildings Machinery and equipment Leasehold improvements Total property and equipment, at cost Less accumulated depreciation and amortization ) ) Net property and equipment Intangibles, net of accumulated amortization − Goodwill Other assets Assets of discontinued operations held for sale Total assets $ $ See notes to unaudited consolidated condensed financial statements. 2 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) March 31, September 30, Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Notes payable – current portion Other current liabilities − Current liabilities of discontinued operations held for sale Total current liabilities Notes payable, less current portion Deferred income taxes Other liabilities − Shareholders’ equity: Common stock, $.01 par value; 30,000,000 shares authorized; 10,518,188 and 10,499,138 shares issued, respectively; and 10,017,530 and 9,998,480 shares outstanding, respectively 105,182 104,991 Paid in capital ) ) Retained earnings Total shareholders’ equity before treasury stock Less: Treasury stock, 500,658 shares, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited consolidated condensed financial statements. 3 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Six Months Ended March 31, Sales $ Cost of sales Gross profit Operating, selling, general and administrative expenses Operating income (loss) ) ) Interest expense Income (loss) before provision for income taxes ) ) Provision (benefit) for income taxes ) ) Income (loss) from continuing operations ) ) Discontinued operations: Income (loss) from discontinued operations, net of tax ) ) Loss on sale of discontinued operations, net of tax ) − ) − Discontinued operations, net of tax ) ) Net income (loss) $ ) $ $ ) $ Earnings (loss) per share: Basic Continuing operations $ ) $ $ ) $ Discontinued operations ) ) Total $ ) $ $ ) $ Diluted Continuing operations $ ) $ $ ) $ Discontinued operations ) ) Total $ ) $ $ ) $ Weighted average shares used in per share calculation: Basic Diluted See notes to unaudited consolidated condensed financial statements. 4 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended March 31, Operating Activities Net income (loss) $ ) $ Net income (loss) from discontinued operations ) Net income (loss) from continuing operations ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for excess and obsolete inventories Deferred income tax provision (benefit) ) Share based compensation expense Changes in assets and liabilities: Accounts receivable ) ) Income tax refund receivable ) Inventories ) Prepaid expenses ) ) Other assets − Accounts payable Accrued expenses Net cash provided by (used in) operating activities – continuing operations ) Net cash provided by (used in) operating activities – discontinued operations ) Net cash provided by (used in) operating activities ) Investing Activities Acquisition of business, net of cash acquired ) − Additions to machinery and equipment ) ) Proceeds from sale of discontinued operations − Net cash used in investing activities ) ) Financing Activities Proceeds on notes payable − Payments on notes payable ) ) Purchase of treasury stock − ) Proceeds from stock options exercised − Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental noncash investing activities: Deferred guaranteed payments for acquisition of business $ ) $
